Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Catherine Ye on 5/26/21.

The application has been amended as follows: Amend claims 1, 3 and 10.

Claim 1.  A capsule, comprisesa capsule enclosure and a present quantity of radiopaque markers filled in the capsule,wherein each radiopaque marker comprises a solid X-ray contrast agent selected from the group consisting of barium sulfate or bismuth salts and -present at least 10% by weight,a medical grade plastic with a density less than 1.4 g/cm3 present at least 35% by weight, and an auxiliary agent between 25%-35% by weight,wherein the capsule is configured to         detect the motility of stomach, small intestine and colon by examining quantity and location   of residual radiopaque markers, and wherein the radiopaque markers feature same appearances but different shapes under the X-ray medical images, by having the solid X-ray contrast agents in the radiopaque markers with different shapes or being placed in different locations; and the density of the radiopaque markers is between 1.0-1.7 g/cm3.
1, wherein the weight ratio of barium sulfate in the marker is between 20%-40%, the weight ratio of medical grade plastic is between 35%-45% and the weight ratio of auxiliary agent is between 25%-35%.

Claim 10. The capsule of claim [[8]] 1, wherein the radiopaque markers are ring shaped markers with a cross section of double D which are shown as O-ring, D-ring or E-ring under the X-ray. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are drawn to a capsule useful for monitoring gastric motility comprising an X-ray contrast agent of either barium sulfate or bismuth salt at least 10% of the marker, a plastic of low density at least 35% of the marker and an auxiliary substance from 25-35% of the marker, where the components are present as markers filled into the capsule in various shapes, and the each marker has a specific density from 1-1.7 g/cm3.  The closest prior art is drawn to Xiataing which discloses a capsule comprising markers comprising a contrast agent, plastic and auxiliary substances, however the concentrations of the components are outside the bound of the instant claims.  The instant markers are of a sufficient density to not sink in the stomach and allow for improved monitoring of the GI tract.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618